Case 1:19-cr-00742-AKH Document 35 Filed 04/27/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TO Re een eee ee ee eee eee ne eee eee x
United States,
Plaintiff,
-against- 8 SCHEDULING ORDERS
Chealique Curry,
19 Cr. 742(AKH)
Defendants.
LE SS a ne ssn es sme ey em x

ALVIN K. HELLERSTEIN, UNITED STATES DISTRICT JUDGE:
The parties are hereby ordered to appear for a telephonic bail hearing on Thursday, April

30, 2020, at 11:00 a.m., which conference will be held via the following call-in number:

Call-in number: 888-363-4749
Access code: 7518680

To ensure that the hearing proceeds smoothly and to avoid disruption, the Court directs all those calling in
(other than counsel) to mute their telephones.
Finally, no later than Wednesday, April 29, 2020, at 11:00 a.m., the parties shall jointly

submit to the Court (via the email address: HellersteinNYSDChambers@nysd.uscourts.gov) a list of all

 

counsel expected to appear on the record at the telephonic argument.

SO ORDERED.

Dated: New York, New York Mn
April 27, 2020 h.

ALVIN K. HELLERSTEIN, U.S.D.J.

 
